Citation Nr: 1516592	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service.

2.  Ischemic heart disease was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  

3.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  

4.  Hypertension was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Diabetes mellitus was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Hypertension was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

The Veteran contends that service connection is warranted for heart disease, diabetes, and hypertension as they were incurred due to herbicide exposure during active duty service.  The Veteran reports that he was exposed to herbicides, specifically Agent Orange, while serving in Thailand and during temporary visits to the Republic of Vietnam. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of current chronic disabilities.  VA and private treatment records document treatment for ischemic heart disease (diagnosed as coronary artery disease (CAD)), diabetes mellitus, and hypertension.  The Veteran's history of heart problems dates from 1993 when he underwent an aortic valve replacement at a private hospital.  Additional private treatment records indicate that he was diagnosed diabetes mellitus and hypertension in approximately 1995.  He has undergone consistent treatment for all the disabilities on appeal since that time and the first element of service connection is present.  

The Board must now determine whether the record demonstrates the presence of an in-service injury.  Service treatment records are negative for complaints or treatment related to the Veteran's heart, blood pressure, or any indications of diabetes.  All systems were normal at the November 1969 separation examination and a chest X-ray, blood sugar testing, and the Veteran's blood pressure did not indicate any abnormalities.  Thus, service records do not indicate the incurrence of a physical injury during active duty. 

The Veteran contends that he was exposed to herbicides during his period of active duty service.  First, he reports that he was present in Vietnam for brief periods while traveling to and from Thailand and when issued passes.  Exposure to herbicides, including Agent Orange, is presumed if a veteran had service in the Republic of Vietnam between February 1961 and May 1975.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The evidence must establish that that the Veteran actually stepped foot in Vietnam for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Veteran also contends that he was exposed to herbicides through his active duty service in Thailand.  In a February 2011 statement, he reported that he repaired aircraft that carried herbicides and the runway he landed on when traveling was lined with barrels containing Agent Orange.  

In response to the Veteran's contentions regarding herbicide exposure, the RO associated a copy of a memorandum addressing herbicide use in Thailand during the Vietnam era with the claims file.  The memorandum includes reference to a report from Project CHECO (Contemporary Historical Examination of Current Operations) addressing the use of herbicides in Southeast Asia.  The report did not find that tactical herbicides were used on allied bases in Thailand, but it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum also states that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  

VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam era.  VA's Adjudication Procedures Manual, M21-1MR, directs that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain military bases in Thailand.   See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).  Additionally, the M21- 1MR provides that several items of development should be performed in claims alleging herbicide exposure in Thailand, including considering the Memorandum on "herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC). See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

After review of the record, the Board finds that the Veteran was not exposed to herbicides during active duty service.  With respect to his contentions that he was briefly in Vietnam while traveling to and from Thailand, service records are entirely negative for evidence that Veteran was ever present in Vietnam.  Personnel records show that the Veteran served in Thailand from February 1967 to February 1968, but there is no documentation or indication (to include temporary duty orders) that the Veteran was ever physically present in Vietnam.  He is in receipt of the Vietnam Service Medal with one bronze star and the Republic of Vietnam Campaign Medal, but these medals were awarded to personnel who served in-country and outside of Vietnam in support of operations.  The U.S. Department of Defense Manual of Military Decorations and Awards shows that the criteria for receipt of these medals did not require actual duty or visitation in the Republic of Vietnam.  Thus, the medals are not conclusive evidence of service in Vietnam.  Additionally, a March 2010 response from the National Personnel Records Center (NPRC) states that they were unable to determine whether the Veteran served in Vietnam.  

Turning to the whether the Veteran was exposed to herbicides in Thailand, he does not allege and the record does not show that his duties placed him on or near the perimeter of a military base.  His MOS during service was a jet engine mechanic which does not indicate regular contact with the base perimeter.  The Veteran contends that he worked on aircraft that carried herbicides and he saw barrels of Agent Orange on base.  As noted above, there is no presumption regarding secondary exposure to herbicides based on contact with aircraft used to spray defoliant and there is nothing in the record to support the Veteran's contentions that he was actually exposed to herbicides through his duties as a mechanic.  Furthermore, while the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observing barrels of substances on base in Thailand, the record does not establish his competency to identify the specific chemical composition of such substances.  

The Board therefore finds that the objective medical evidence in this case, to include the Veteran's records and official reports from the service department, is more persuasive and probative regarding any potential herbicide exposure.  The Board has considered the Veteran's lay statements regarding his presence in Vietnam and his exposure to herbicides while in Thailand.  However, the Board observes that the Veteran's contentions are based on recollections of events that occurred more than 40 years before his claim for VA compensation was received.  In addition, while the Veteran's private treatment records contain notations of a past history of Agent Orange exposure, these findings were based solely on the Veteran's lay statements and were made without review of the Veteran's service records, personnel records, or reports from the service department.  They are therefore of little probative value.   See Boggs v. West, 11 Vet. App. 334 (1998); Kightly v. Brown, 6 Vet. App. 200 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).

The weight of the evidence therefore establishes that Veteran was not present in any capacity in Vietnam and his exposure to herbicides is not presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Similarly, the weight of the evidence establishes that the Veteran was not exposed to herbicides while on active duty in Thailand and service connection for any disability as directly due to herbicide exposure is also not possible.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  

Although the Veteran was not exposed to herbicides during active service, service connection is still possible for heart disease, diabetes mellitus, and hypertension as chronic diseases.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease and diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).   While the record clearly documents the presence of the claimed disabilities, there is no evidence that they manifested to a compensable degree within a year from the Veteran's separation from service.  The Veteran's heart, blood sugar, and blood pressure were normal at the November 1969 separation examination and there is no lay or medical evidence of heart disease, diabetes, or hypertension until the 1990s, decades after the Veteran's discharge from service.  Therefore, service connection for the claimed conditions on a presumptive basis as a chronic disease is not warranted. 

The Board has also considered whether there is any other evidence of a link between the Veteran's claimed disabilities and an incident of active duty service.  He has not alleged any other service injuries to account for his current conditions, and service records are negative for any findings or symptoms of the disabilities.  There is also no lay or medical evidence of the claimed disabilities until many years after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claims, to include any statements from the Veteran's treating VA or private physicians.  The Board must conclude that the preponderance of the evidence is against the claims and they are denied.   38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  Appropriate notice was furnished to the Veteran in a March 2010 letter. 

The Board also finds that VA has developed the Veteran's claims for service connection in accordance with the provisions of the M21-1MR pertaining to alleged herbicide exposure.  The AOJ confirmed that the Veteran had no record of exposure to herbicides with the NPRC and obtained a memorandum from Compensation and Pension Services describing the review of DoD's inventory of herbicide operations in Thailand.  The memorandum specifically instructed that if the Veteran's herbicide exposure had not been verified, unless the claim was inherently incredible, clearly lacked merit, or there was no reasonable possibility that further VA assistance would substantiate the claim, a request should be sent to the JSRRC for verification of the Veteran's claimed exposure to herbicides.  

In September 2012 and April 2013 memorandums, the AOJ found that the record contained insufficient information to warrant contacting the JSRRC for further research.  The memorandums detailed the steps taken by the AOJ to obtain information pertaining to the Veteran's claimed herbicide exposure, to include contacting the Veteran for additional details of his service.  After contacting the Veteran, the NPRC, and reviewing the service personnel records, the AOJ concluded that further attempts to verify herbicide exposure would be futile.  The Board also notes that the portion of the M21-1 MR pertaining to verification of herbicide exposure in Thailand provides that a claim may be adjudicated following receipt of a memorandum from Compensation and Pension Services if the issue can be resolved based on review of the evidence of record.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(p).  Therefore, the Board finds that VA's attempts to verify the Veteran's contentions regarding his exposure to herbicides in Thailand was conducted in accordance with the M21-1 MR, as verification was not required through the JSRRC.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the Veteran has not been provided a VA examination or medical opinion addressing the etiology of the disabilities on appeal, the Board finds that such an examination or opinion is not necessary.  The record does not contain any competent evidence indicating that the Veteran's current disabilities may be associated with active duty service.  He contends that heart disease, diabetes, and hypertension were incurred due to herbicide exposure, but as discussed above, the Board has determined that the Veteran was not exposed to herbicides during military service.  There is also no evidence of other in-service injuries or a link between service and the claimed disabilities.  Thus, the duty to assist does not require a VA examination or medical opinion in this case.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  

ORDER

Entitlement to service connection for a ischemic heart disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


